Exhibit 10.1

QUOTIENT TECHNOLOGY INC.

$175,000,000 1.75% CONVERTIBLE SENIOR NOTES DUE 2022

PURCHASE AGREEMENT

November 14, 2017

 



--------------------------------------------------------------------------------

November 14, 2017

Morgan Stanley & Co. LLC

As Representative of the several

Initial Purchasers name in

Schedule I hereto

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

Quotient Technology Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”), for whom Morgan Stanley & Co. LLC is acting as
representative (the “Representative”), $175,000,000 principal amount of its
1.75% Convertible Senior Notes Due 2022 (the “Firm Securities”). The Company
also proposes to issue and sell to the Initial Purchasers not more than an
additional $25,000,000 principal amount of its 1.75% Convertible Senior Notes
Due 2022 (the “Additional Securities”) if and to the extent that the
Representative shall have determined to exercise, on behalf of the Initial
Purchasers, the right to purchase such Additional Securities granted to the
Initial Purchasers in Section 2 hereof. The Firm Securities and the Additional
Securities are hereinafter collectively referred to as the “Securities.” The
Securities will be issued pursuant to the provisions of an indenture (the
“Indenture”), to be dated as of November 17, 2017 between the Company and U.S.
Bank National Association, as Trustee (the “Trustee”). Shares of the Company’s
common stock, $0.00001 par value per share, are hereinafter referred to as the
“Common Stock.” The Securities will be convertible into cash, shares of Common
Stock (the “Underlying Securities”), or a combination of cash and Underlying
Securities, at the Company’s election.

The Securities and the Underlying Securities will be offered and sold without
being registered under the Securities Act of 1933, as amended (the “Securities
Act”), to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary



--------------------------------------------------------------------------------

Memorandum together with each Additional Written Offering Communication or other
information, if any, each identified in Schedule II hereto under the caption
“Time of Sale Memorandum”; and “General Solicitation” means any offer to sell or
solicitation of an offer to buy the Securities or the Underlying Securities by
any form of general solicitation or advertising (as those terms are used in
Regulation D under the Securities Act). As used herein, the terms Preliminary
Memorandum, Time of Sale Memorandum and Final Memorandum shall include the
documents, if any, incorporated by reference therein on the date hereof. The
terms “supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Representative that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any Additional Written Offering
Communication prepared, used or referred to by the Company, when considered
together with the Time of Sale Memorandum, at the time of its use did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (iv) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication
based upon information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser expressly for use therein.

 

2



--------------------------------------------------------------------------------

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representative before first use, the Company has not prepared,
used or referred to, and will not, without the Representative’s prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own and lease its property and to conduct its business as
described in the Time of Sale Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction (to the extent the concept
of good standing or an equivalent concept is applicable under the laws of such
jurisdiction) in which the conduct of its business or its ownership or leasing
of property requires such qualification, except to the extent that the failure
to be so qualified or be in good standing would not have a material adverse
effect on the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”).

(d) Each subsidiary of the Company has been duly incorporated or organized, is
validly existing as a corporation or other corporate entity in good standing
under the laws of the jurisdiction of its incorporation or organization (to the
extent the concept of good standing or an equivalent concept is applicable under
the laws of such jurisdiction), has the corporate power and authority (or
similar company or partnership power and authority) to own its property and to
conduct its business as described in the Time of Sale Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction (to
the extent the concept of good standing or an equivalent concept is applicable
under the laws of such jurisdiction) in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock (or
equivalent equity interests, as applicable) of each subsidiary of the Company
have been duly and validly authorized and issued, are fully paid and
non-assessable (to the extent such concepts are applicable with respect to such
ownership interests) and are owned directly by the Company or one of its wholly
owned subsidiaries (except for directors’ qualifying shares), free and clear of
all liens, encumbrances, equities or claims. The Company has no “significant
subsidiaries” (as that term is defined in Rule 1-02(w) of Regulation S-X of the
Securities Act) of the Company.

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

(f) The authorized capital stock of the Company conforms as to legal matters in
all material respects to the description thereof contained in each of the Time
of Sale Memorandum and the Final Memorandum.

 

3



--------------------------------------------------------------------------------

(g) The shares of Common Stock of the Company outstanding as of the date hereof
have been duly authorized and are validly issued, fully paid and non-assessable.

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or equity)
(collectively, the “Enforceability Exceptions”), and will be entitled to the
benefits of the Indenture pursuant to which such Securities are to be issued,
and the Securities and the Indenture will conform in all material respects to
the descriptions thereof in each of the Time of Sale Memorandum and the Final
Memorandum. The Securities will not be subject to any preemptive or similar
rights.

(i) The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (assuming “physical settlement” of the Securities
(as defined in the Final Memorandum) and the maximum conversion rate under any
“make-whole” adjustment applies)(such maximum number, the “Conversion
Securities”) have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

(j) On the Closing Date, the Indenture will have been duly authorized, executed
and delivered by the Company, and will be a valid and binding agreement of, the
Company, enforceable in accordance with its terms, subject to the Enforceability
Exceptions.

(k) The execution and delivery by the Company of, and the performance by the
Company of its obligations under this Agreement, the Indenture and the
Securities (together, the “Transaction Documents”) will not contravene any
provision of (i) applicable law, (ii) the certificate of incorporation or
by-laws of the Company, (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries that is material to the Company and its
subsidiaries, taken as a whole, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary, except that in the case of clauses (i), (iii) and (iv) above, where
such contravention would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for

 

4



--------------------------------------------------------------------------------

the performance by the Company of its obligations under the Transaction
Documents, except such as has previously been obtained or contemplated by the
offering of the Notes or may be required by the securities or “Blue Sky” laws of
the various states or foreign jurisdictions in connection with the offer and
sale of the Securities.

(l) The Company is not (i) in violation of its certificate of incorporation or
bylaws; (ii) in default, and no event has occurred that, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company is subject; or
(iii) to its knowledge, in violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority applicable to the Company, any of its subsidiaries or their
respective businesses and properties, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(m) The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in each of the Time of Sale Memorandum and the
Final Memorandum.

(n) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.

(o) Other than proceedings accurately described in all material respects in the
Time of Sale Memorandum, there are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject that would have a Material Adverse Effect, or on
the power or ability of the Company to perform its obligations under the
Transaction Documents or to consummate the transactions contemplated by the Time
of Sale Memorandum.

(p) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(q) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

(r) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Memorandum and the Final Memorandum will not be, required to register as
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

(s) Neither the Company nor any controlled affiliate (as defined in Rule 501(b)
of Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities, (ii) made any General Solicitation, or (iii) offered, solicited
offers to buy or sold the Securities in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act.

(t) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 7 and their compliance with their agreements set
forth therein, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers in the manner contemplated
by this Agreement to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(u) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(v) None of the Company or its subsidiaries or controlled affiliates (as defined
in Rule 144 under the Securities Act), or any director, officer, or, to the
Company’s knowledge, any other employee, agent or representative of the Company
or of any of its subsidiaries or controlled affiliates, has taken any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment, giving or receipt of money, property, gifts or anything else of
value, directly or indirectly, to any government official (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or

 

6



--------------------------------------------------------------------------------

candidate for political office) (“Government Official”) in order to influence
official action, or secure an improper advantage, or to any person in violation
of any applicable anti-corruption laws; (ii) the Company and its subsidiaries
and affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such laws and with
the representations and warranties contained herein; and (iii) neither the
Company nor its subsidiaries will use, directly or indirectly, the proceeds of
the offering in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable anti-corruption laws.

(w) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company or its subsidiaries (collectively, the “Anti-Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

(x) (i) None of the Company, any of its subsidiaries, or any director, officer,
thereof, or, to the Company’s knowledge, any other employee, agent, controlled
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by one or
more Persons that are:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria).

 

7



--------------------------------------------------------------------------------

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past five (5) years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

(y) Subsequent to the respective dates as of which information is given in each
of the Time of Sale Memorandum and the Final Memorandum through the Closing Date
(as defined in Section 4), (i) the Company and its subsidiaries have not
incurred any material liability or obligation, direct or contingent, nor entered
into any material transaction; (ii) the Company has not purchased any of its
outstanding capital stock other than (A) repurchases of outstanding equity
awards granted pursuant to the equity compensation plans described in the Time
of Sale Memorandum and (B) repurchases of outstanding equity pursuant to stock
repurchase programs described in documents incorporated by reference in the Time
of Sale Memorandum; (iii) the Company has not declared, paid or otherwise made
any dividend or distribution of any kind on its capital stock other than
ordinary and customary dividends; and (iv) there has not been any material
change in the capital stock (other than exercise or forfeiture of equity awards
outstanding as of such respective dates as of which information is given in each
of the Time of Sale Memorandum and the Final Memorandum, in each case granted
pursuant to the equity compensation plans described in the Time of Sale
Memorandum), short-term debt or long-term debt of the Company and its
subsidiaries, taken as a whole, except in each case as described in each of the
Time of Sale Memorandum and the Final Memorandum, respectively.

(z) The Company and its subsidiaries do not own any real property. The Company
and its subsidiaries have good and marketable title to all personal property
owned by them which is material to the business of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum or such as do not materially diminish the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and, to the Company’s knowledge, enforceable leases with
such exceptions as are not material and do not materially interfere with the use
made and proposed to be made of such property and buildings by the Company and
its subsidiaries, in each case except as described in the Time of Sale
Memorandum.

 

8



--------------------------------------------------------------------------------

(aa) To its knowledge, the Company and its subsidiaries own or possess, or can
acquire access, use, immunities, rights or privileges, as applicable, on
commercially reasonable terms, under all material patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names and other intellectual
property rights, moral rights (including all registrations and applications for
registration of, the foregoing) (“collectively, “Intellectual Property”)
necessary for or material to the conduct of its business as currently conducted.
The conduct of the business of the Company has not infringed, misappropriated or
otherwise violated any intellectual property rights associated with the
Intellectual Property of others, except where any such infringement,
misappropriation or violation would not reasonably be expected to result in any
Material Adverse Effect. There is no pending or, to the knowledge of the
Company, threatened written action, suit, proceeding or claim (i) challenging
the Company’s or its subsidiaries’ ownership rights in or to, or alleging the
violation of any of the terms of, any of their Intellectual Property;
(ii) alleging that the Company or any of its subsidiaries has infringed,
misappropriated or otherwise violated or conflicted with any Intellectual
Property of any third party; or (iii) challenging the validity, scope or
enforceability of any Intellectual Property owned by the Company or its
subsidiaries, and in the case of each of (i), (ii) and (iii), the Company is
unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim, which, singly or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to have
a Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, all Intellectual Property owned by the Company and its
subsidiaries that is registered with the U.S. Patent and Trademark Office or
similar governmental entity, is to the knowledge of the Company, valid and
enforceable. To the knowledge of the Company, no third party has infringed,
misappropriated or otherwise violated any Intellectual Property owned by or
exclusively or co-exclusively licensed to the Company or its subsidiaries,
except where any such infringement, misappropriation or violation would not
reasonably be expected to be material to the Company and its subsidiaries, taken
as a whole.

(bb) In the past five (5) years, the Company and each of its subsidiaries have
complied, and are presently in compliance, in all material respects, with its
privacy and security policies, and, to the Company’s knowledge, with all
applicable laws and regulations regarding privacy and information security
matters in its collection, use, transfer, storage, protection, disposal and/or
disclosure of personally identifiable information and/or any other information
collected from or provided by third parties. The Company and its subsidiaries
maintain, except as would not reasonably be likely to result in a Material
Adverse Effect, commercially reasonable disaster recovery and security
procedures for their business. The Company and its subsidiaries have in the past
five (5) years

 

9



--------------------------------------------------------------------------------

taken commercially reasonable steps to protect the security of information
technology systems used by the Company and/or its subsidiaries and the
personally identifiable or confidential data maintained by the Company and/or
its subsidiaries on such systems. To the Company’s knowledge, in the past five
(5) years, there has been no material security breach or other compromise of any
such information technology system or data.

(cc) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum, or, to
the knowledge of the Company, is imminent; and to the Company’s knowledge, there
is no existing, threatened or imminent labor disturbance by the employees of any
of its principal suppliers, manufacturers or contractors that is expected to
have a Material Adverse Effect.

(dd) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for, the
failure of which to obtain would have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect, except as described in the Time of Sale Memorandum.

(ee) The Company and its subsidiaries possess all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses as
currently conducted, and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would have a
Material Adverse Effect, except as described in the Time of Sale Memorandum.

(ff) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to pay would not, individually or in the aggregate, have a Material
Adverse Effect, or, except as currently being contested in good faith and for
which reserves required by U.S. GAAP have been created in the financial
statements of the Company), and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries which has had (nor does the Company
nor any of its subsidiaries have any notice or knowledge of any tax deficiency
which could reasonably be expected to be determined adversely to the Company or
its subsidiaries and which could reasonably be expected to have), individually
or in the aggregate, a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(gg) The Company and its subsidiaries, taken as a whole, maintain a system of
internal accounting controls designed to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum is accurate.
Except as described in the Time of Sale Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially and adversely affected, or is reasonably
likely to materially and adversely affect, the Company’s internal control over
financial reporting.

(hh) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(ii) Ernst & Young LLP is an independent registered public accounting firm with
respect to the Company and its subsidiaries within the meaning of the Securities
Act and the applicable rules and regulations thereunder adopted by the
Commission and the Public Company Accounting Oversight Board (United States).
Ernst & Young LLP has audited the consolidated financial statements of the
Company included in the Annual Report on Form 10-K for the fiscal year ended
December 31, 2016.

(jj) The Company and its subsidiaries have established and maintain disclosure
controls and procedures (as defined in Rule 13a-15 under the Exchange Act). Such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officers and its principal
financial officer by others within those entities. Such disclosure controls and
procedures are effective in timely alerting the Company’s principal executive
officers and principal financial officer to material information that will be
required to be included in the Company’s periodic reports required under the
Exchange Act.

 

11



--------------------------------------------------------------------------------

(kk) The Company and each of the Company’s directors or officers, in their
capacities as such, have complied in all material respects with the provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and that are applicable to the Company, including
Section 402 related to loans, Section 404 related to internal control over
financial reporting and Sections 302 and 906 related to certifications.

(ll) The financial statements of the Company included in each of the Time of
Sale Memorandum and the Final Memorandum present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the results of their operations and cash flows for the
periods specified. Except as set forth therein, such financial statements have
been prepared in conformity with U.S. GAAP applied on a consistent basis
throughout the periods involved. The other financial information included in the
Time of Sale Memorandum and the Final Memorandum has been derived from the
accounting records of the Company and its subsidiaries and presents fairly in
all material respects the information shown thereby.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the principal amount of Firm Securities set forth Schedule I hereto
opposite its name at a purchase price of 97.25% of the principal amount thereof
(the “Purchase Price”) plus accrued interest, if any, to the Closing Date (as
defined in Section 4).

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers, and the Initial Purchasers shall have the right to purchase,
severally and not jointly, up to $25,000,000 principal amount of Additional
Securities at the Purchase Price plus accrued interest, if any, to the date of
payment and delivery. The Representative may exercise this right on behalf of
the Initial Purchasers in whole or from time to time in part by giving written
notice to the Company; provided that any Option Closing Date must occur during
the 13-day period from, and including, the Closing Date (such period, the
“Option Closing Period”). Any exercise notice shall specify the principal amount
of Additional Securities to be purchased by the Initial Purchasers and the date
on which such Additional Securities are to be purchased. Each purchase date must
be at least one business day after the written notice is given and may not be
earlier than the Closing Date (as defined in Section 4) nor later than one
business day after the date of such notice prior to the expiration of the Option
Closing Period. Additional Securities may be purchased as provided in Section 4
solely for the purpose of covering sales of securities in excess of the number
of the Firm Securities. On each day, if any, that Additional Securities are to
be purchased (an “Option Closing Date”), each Initial Purchaser agrees,
severally and not jointly, to purchase the principal amount of Additional
Securities (subject to such adjustments to eliminate fractional Securities as
the Representative may determine) that bears the same proportion to the total
principal amount of Additional Securities to be purchased on such Option Closing
Date as the principal amount of Firm Securities set forth in Schedule I opposite
the name of such Initial Purchaser bears to the total principal amount of Firm
Securities.

 

12



--------------------------------------------------------------------------------

3. Terms of Offering. The Representative has advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in their judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on November 17, 2017, or
at such other time on the same or such other date, not later than November 27,
2017, as shall be designated in writing by the Representative. The time and date
of such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than the last day of the Option
Closing Period, as shall be designated in writing by the Representative.

The Securities shall be in global form, and registered in such names and in such
denominations as the Representative shall request in writing not later than one
full business day prior to the Closing Date or the applicable Option Closing
Date, as the case may be. The Securities shall be delivered to the
Representative on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in the Representative’s judgment,
is material and adverse and that makes it, in the Representative’s judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

 

13



--------------------------------------------------------------------------------

(b) The Representative shall have received on the Closing Date a certificate,
dated the Closing Date and signed on behalf of the Company by an executive
officer of the Company, to the effect set forth in Section 5(a) above and to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Representative shall have received on the Closing Date an opinion and
negative assurance letter of Wilson Sonsini Goodrich & Rosati, Professional
Corporation (“WSGR”), outside counsel for the Company, dated the Closing Date,
to the effect set forth in Exhibit A. Such opinion shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.

(d) The Representative shall have received on the Closing Date an opinion and
negative assurance letter of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, dated the Closing Date, in form and substance satisfactory to the
Representative.

(e) The Representative shall have received on each of the date hereof and the
Closing Date a letter, dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Representative, from Ernst &
Young LLP, independent public accountants, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(f) The “lock-up” agreements, each substantially in the form of Exhibit B
hereto, between Morgan Stanley & Co. LLC and directors and officers (within the
meaning of Section 16 of the Exchange Act) of the Company relating to sales and
certain other dispositions of shares of Common Stock or certain other
securities, delivered to Morgan Stanley & Co. LLC on or before the date hereof,
shall be in full force and effect on the Closing Date.

(g) An application for the listing of the Conversion Securities shall have been
submitted to The New York Stock Exchange (the “Exchange”), and the Conversion
Securities shall have been approved for listing on the Exchange, subject to
official notice of issuance.

 

14



--------------------------------------------------------------------------------

(h) The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representative on the
applicable Option Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

(ii) an opinion and negative assurance letter of WSGR, outside counsel for the
Company, dated the Option Closing Date, relating to the Additional Securities to
be purchased on such Option Closing Date and otherwise to the same effect as the
opinion required by Section 5(c) hereof;

(iii) an opinion and negative assurance letter of Davis Polk & Wardwell LLP,
counsel for the Initial Purchasers, dated the Option Closing Date, relating to
the Additional Securities to be purchased on such Option Closing Date and
otherwise to the same effect as the opinion required by Section 5(d) hereof;

(iv) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchaser, from Ernst & Young LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchaser pursuant to Section 5(e) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date; and

(v) such other documents as the Representative may reasonably request with
respect to the good standing of the Company, the due authorization, execution
and issuance of the Additional Securities to be sold on such Option Closing Date
and other matters related to the issuance of such Additional Securities.

6. Covenants of the Company. The Company covenants with each Initial Purchasers
as follows:

(a) To furnish to the Initial Purchasers in New York City, without charge, prior
to 10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) or (e), as many
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Initial Purchasers may reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Representative a copy
of each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which the Representative reasonably objects.

 

15



--------------------------------------------------------------------------------

(c) To furnish to the Representative a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which the Representative reasonably objects.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that when the Time of Sale
Memorandum is delivered to the prospective purchaser, the statements in the Time
of Sale Memorandum as so amended or supplemented will not be misleading, in the
light of the circumstances under which they were made, or so that the Time of
Sale Memorandum, as amended or supplemented, will comply with applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions as the Representative shall
reasonably request; provided that the Company shall not be required to qualify
as a foreign corporation or as a dealer in securities or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not presently qualified or where it would be subject to taxation as a foreign
corporation.

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and

 

16



--------------------------------------------------------------------------------

the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the cost of printing or producing any “Blue
Sky” or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the “Blue Sky” or legal investment
memorandum, provided that such costs, expenses and fees do not exceed $10,000,
(iv) any fees charged by rating agencies for the rating of the Securities,
(v) the fees and expenses, if any, incurred in connection with the listing of
the Conversion Securities for trading on the Exchange, (vi) the costs and
charges of the Trustee and any transfer agent, registrar or depositary,
(vii) the cost of the preparation, issuance and delivery of the Securities,
(viii) the costs and expenses of the Company relating to investor presentations
on any “road show” undertaken in connection with the marketing of the offering
of the Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, and travel and lodging expenses of the
representatives and officers of the Company and any such consultants, (ix) the
document production charges and expenses associated with printing this Agreement
and (x) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make and any
travel and lodging costs incurred by them in connection with any road show.

(h) Neither the Company nor any controlled Affiliate will sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner which would require the registration under the
Securities Act of the Securities.

 

17



--------------------------------------------------------------------------------

(i) Not to make any General Solicitation or solicit any offer to buy or offer or
sell the Securities or the Underlying Securities in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l) The Company will not, and will not permit any of its controlled affiliates
to (as defined in Rule 144 under the Securities Act) to, resell any of the
Securities or the Underlying Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them.

(m) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(n) To cause to be listed the Conversion Securities on the Exchange, subject to
official notice of issuance.

(o) To reserve and keep available at all times, free of preemptive rights, the
Conversion Securities.

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC on behalf of the Initial Purchasers, it will not, during the
period ending 60 days after the date of the Final Memorandum ( the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement or the
issuance of any Underlying Securities upon conversion thereof, (b) the issuance
by the Company of any shares of Common Stock upon the exercise of an option or
warrant, the vesting of a restricted stock unit (“RSU”) pursuant to the
Company’s 2000 Stock Plan, 2006 Stock Plan, 2013 Equity Incentive Plan or 2013
Employee Stock Purchase Plan (collectively,

 

18



--------------------------------------------------------------------------------

the “Equity Plans”) disclosed in the Time of Sale Memorandum or the conversion
of a security outstanding on the date hereof, or (c) the issuance of any option,
RSU or other security issuable (including any Common Stock issuable upon the
exercise of stock options or otherwise) under the Equity Plans or the filing of
a registration statement on Form S-8 with respect to the Equity Plans.

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”) and an accredited investor within the meaning of Rule 501(a) of
Regulation D of the Securities Act. Each Initial Purchaser, severally and not
jointly, agrees with the Company that (i) it will not make any General
Solicitation, or solicit offers for, or offer or sell, such Securities in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act and (ii) it will offer and sell such Securities only to, persons
that it reasonably believes to be QIBs that in purchasing such Securities are
deemed to have represented and agreed as provided in the Final Memorandum under
the captions “Notice to Investors” and “Transfer Restrictions”.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of the
Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required; and

(ii) the Securities have not been registered under the Securities Act and may
not be sold within the United States or to, or for the account or benefit of,
U.S. persons except in accordance with Rule 144A under the Securities Act or
pursuant to another exemption from the registration requirements of the
Securities Act.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, any General Solicitation made by the Company, any “road show” as
defined in

 

19



--------------------------------------------------------------------------------

Rule 433(h) under the Securities Act (a “road show”), the Final Memorandum or
any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use therein.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
any road show, any General Solicitation made by the Initial Purchasers, the
Final Memorandum or any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred and documented fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel;
(ii) the indemnifying party has failed within a reasonable time to retain
counsel reasonably satisfactory to the indemnified party; (iii) the indemnified
party shall have reasonably concluded that there may be legal defenses available
to it that are different from or in addition to those available to the
indemnifying party; and (iv) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing

 

20



--------------------------------------------------------------------------------

by Morgan Stanley & Co. LLC, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding and does not include any statement as to or any admission of fault,
culpability or failure to act by or on behalf of such indemnified party.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission

 

21



--------------------------------------------------------------------------------

to state a material fact relates to information supplied by the Company or by
the Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the respective principal amount of
Securities they have purchased hereunder, and not joint.

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representative to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, either the
New York Stock Exchange or the NASDAQ Global Market, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall

 

22



--------------------------------------------------------------------------------

have been declared by Federal or New York State authorities or (v) there shall
have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in the Representative’s
judgment, is material and adverse and which, singly or together with any other
event specified in this clause (v), makes it, in the Representative’s judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum or the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate principal amount of Securities with respect to which
such default occurs is more than one-tenth of the aggregate principal amount of
Firm Securities to be purchased on such date, and arrangements satisfactory to
the Representatives and the Company for the purchase of such Firm Securities are
not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or of the
Company. In any such case either the Representatives or the Company shall have
the right to postpone the Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Time of Sale
Memorandum, the Final Memorandum or in any other documents or arrangements may
be effected. If, on an Option Closing Date, any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Additional Securities and the
aggregate principal amount of Additional Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the principal amount of
Additional Securities that such non-defaulting Initial Purchasers would have
been obligated to purchase in the absence of such default. Any action taken
under this paragraph shall not relieve any defaulting Initial Purchaser from
liability in respect of any default of such Initial Purchaser under this
Agreement.

 

23



--------------------------------------------------------------------------------

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement (which, for purposes of this Section 10, shall not include termination
by the Initial Purchasers under items (i), (iii), (iv) or (v) of Section 9), the
Company will reimburse the Initial Purchasers or such Initial Purchasers as have
so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to: you, as the Representative, in care of Morgan Stanley & Co. LLC,
1585 Broadway, New York, New York 10036, Attention: Convertible Debt Syndicate
Desk, with a copy to the Legal Department; and if to the Company shall be
delivered, mailed or sent to Quotient Technology Inc., 400 Logue Avenue,
Mountain View, CA 94043, Attention: General Counsel.

 

24



--------------------------------------------------------------------------------

16. In accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), the Initial Purchasers are
required to obtain, verify and record information that identifies their
respective clients, including the Company, which information may include the
name and address of their respective clients, as well as other information that
will allow the Initial Purchasers to properly identify their respective clients.

 

25



--------------------------------------------------------------------------------

Very truly yours,

 

Quotient Technology Inc.

By:  

/s/ Ron Fior

  Name: Ron Fior   Title: CFO and Treasurer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

 

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.

 

By: Morgan Stanley & Co. LLC

By:  

/s/ David Oakes

  Name: David Oakes   Title: Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 113,750,000.00  

Allen & Company LLC

   $ 43,750,000.00  

Oppenheimer & Co. Inc.

   $ 17,500,000.00  

Total:

   $ 175,000,000.00     

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

  1. Preliminary Memorandum issued November 13, 2017

 

  2. Pricing term sheet, dated November 14, 2017, attached hereto as Exhibit C.

Permitted Additional Written Offering Communications

Investor presentation dated November 13, 2017.

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF WILSON SONSINI GOODRICH & ROSATI,

PROFESSIONAL CORPORATION

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOCK-UP LETTER

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

PRICING TERM SHEET

 

C-1